    Case 1:19-cv-00152-RJJ-RSK ECF No. 1 filed 02/27/19 PageID.1 Page 1 of 3



                           UNITED STATES DISTRICT COURT

                      FOR THE WESTERN DISTRICT OF MICHIGAN

CARRIE SMITH,

              Plaintiff,                                  Case No.
                                                          Hon.
v

KELLOGG COMMUNITY COLLEGE,                                Lower Court:
                                                          Calhoun County Circuit Court
              Defendant.                                  Case No. 19-391-CZ
                                                          Hon. John Hallacy

 KREIS, ENDERLE, HUDGINS & BORSOS, P.C.       STARR, BUTLER, ALEXOPOULOS & STONER, PLLC
 Mark E. Kreter (P35475)                      Joseph A. Starr (P47253)
 Daniel W. Boocher (P81550)                   Ryan J. Koss (P79893)
 Attorneys for Plaintiff                      Attorneys for Defendant
 One West Michigan Avenue                     20700 Civic Center Dr., Ste. 290
 Battle Creek, MI 49017                       Southfield, MI 48076
 (269) 966-3000                               (248) 554-2700
 mkreter@kehb.com                             jstarr@starrbutler.com
 dboocher@kehb.com                            rkoss@starrbutler.com

    DEFENDANT KELLOGG COMMUNITY COLLEGE’S NOTICE OF REMOVAL

       Defendant Kellogg Community College (“Defendant”),         through its attorneys, Starr,

Butler, Alexopoulos & Stoner, PLLC, files this Notice of Removal of the above-captioned case

from the Calhoun County Circuit Court for the State of Michigan to the United States District

Court for the Western District of Michigan, on the basis of federal question jurisdiction. The

Notice of Removal respectfully shows:

       1.     On or about February 20, 2019, Plaintiff Carrie Smith (“Plaintiff”) commenced

her lawsuit against Defendant in the Calhoun County Circuit Court for the State of Michigan,

Case No. 19-391-CZ.

       2.     Defendant first received notice of this action on or about February 20, 2019, the

date Plaintiff filed her Verified Complaint in the Calhoun County Circuit Court. This Notice of


{00059784.DOCX}
   Case 1:19-cv-00152-RJJ-RSK ECF No. 1 filed 02/27/19 PageID.2 Page 2 of 3



Removal is being filed within thirty (30) days of the earliest date that Defendant could have

received notice of this action pursuant to 28 U.S.C. §1446(b).

       3.      Copies of all process and pleadings served upon Defendant are attached to this

Notice of Removal in accordance with 28 U.S.C. §1446(a). (Exhibit 1).

       4.      Plaintiff’s Verified Complaint alleges in-part that Defendant violated the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq. and the Rehabilitation Act,

29 U.S.C. §794. Plaintiff’s Complaint seeks unspecified monetary damages and equitable relief.

       5.      Therefore, this action is within the original jurisdiction of the federal courts as

provided by 28 U.S.C. §1331 (Federal Question) and is one that Defendant may remove to this

Court pursuant to 28 U.S.C. §1441.

       6.      Concurrent with the filing of this Notice of Removal, Defendant is providing

notice to all counsel for Plaintiff and the Clerk of the Circuit Court for the County of Calhoun,

pursuant to 28 U.S.C. §1446(d).

       WHEREFORE, Defendant Kellogg Community College gives notice that the

above-described action pending in the Circuit Court for the County of Calhoun, State of

Michigan is being removed therefrom to this Honorable Court.

                                     STARR, BUTLER, ALEXOPOULOS & STONER, PLLC

                                     By:     s/ Ryan J. Koss
                                             Joseph A. Starr (P47253)
                                             Ryan J. Koss (P79893)
                                             Attorneys for Defendant
                                             20700 Civic Center Dr., Ste. 290
                                             Southfield, MI 48076
                                             (248) 554-2700
                                             jstarr@starrbutler.com
                                             rkoss@starrbutler.com
Dated: February 27, 2019




{00059784.DOCX}                                     2
  Case 1:19-cv-00152-RJJ-RSK ECF No. 1 filed 02/27/19 PageID.3 Page 3 of 3



                                   PROOF OF SERVICE

           The undersigned says that on February 27, 2019, she has caused to be
           served a copy of Defendant’s Notice of Removal and this Proof of
           Service via first class mail upon all attorneys of record.

           I declare that the above statements are true and correct to the best of my
           knowledge, information and belief.


                                           s/ Kiersten Plane
                                           Kiersten Plane




{00059784.DOCX}                                    3
